Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 27, 2018

The Court of Appeals hereby passes the following order:

A18A0793. ERROL M. WINDHOM v. THE STATE.

      Errol Marcellus Windhom was convicted of armed robbery. We reversed his
conviction on appeal because of the admission of improper hearsay evidence.
Windhom v. State, 315 Ga. App. 855 (729 SE2d 25) (2012). Windhom was re-tried
and convicted of armed robbery, and we affirmed his conviction on appeal. Windhom
v. State, 326 Ga. App. 212 (756 SE2d 296) (2014).
      Back in the trial court, Windhom filed a “Plea of Nul Tiel Record” and
“Application for the Writ of Habeas Corpus Ad Testificandum,” which the trial court
dismissed. Windhom then appealed to this Court. We transferred the appeal to the
Supreme Court based on that Court’s subject matter jurisdiction over habeas corpus
cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). The Supreme Court,
however, returned the case to us, stating in relevant part: “[I]t is clear that the
substance of appellant’s filings in the court of conviction below were in the nature of
a motion to vacate his armed robbery conviction and sentence, and not a petition for
writ of habeas corpus under OCGA § 9-14-45, et seq.” See Case No. S18A0600
(decided January 16, 2018).
      In his “Plea” and “Application,” Windhom did not challenge his sentence.
Rather, he argued that his conviction rested on the testimony of a single witness who
had been found to be mentally incompetent. However, “a petition to vacate or modify
a judgment of conviction is not an appropriate remedy in a criminal case.” Harper
v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009). The Supreme Court has
explained that such a motion “is not one of the established procedures for challenging
the validity of a judgment in a criminal case.” Roberts v. State, 286 Ga. 532, 532
(690 SE2d 150) (2010). Thus, any appeal from an order denying or dismissing such
a motion must be dismissed. Id.; Harper, 286 Ga. at 218 (2). Because Windhom is
not authorized to collaterally attack his conviction in this matter, this appeal is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/27/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.